Title: To George Washington from Major General William Heath, 9 September 1776
From: Heath, William
To: Washington, George

 

Dear General
Kingsbridge Sept. 9th 1776.

By Two Persons who Came from Long-Island this morning (who we have Employed for the purpose of Secret Intelligence) we are Informed That the Enemy are Encamped in three Divisions, One at Newtown which is Head Quarters, One at Flushing, and One at Jamaica The Hessians are at Newtown, That 1500 waggons are Employed in Bringing aCross the Boats &c. That an Attack will Soon be made Some where East of Hell Gate, That Their advance Guards are no further than White Stone, Except a party of 25 Scotch men who are at Great Neck.
By another Person That Three Pilots are Gone to Pilot 30 Sail of Transports up the Sound, that these Pilots are the Same who lately Piloted the Ships and Brig, That Two attacks will be made, One at Harlem and the Other Eastward of that Place, That if Capt. Thorn lately mentioned to your Excellency, has any Friendship for us, it is through Fear.
That by the Best accounts General Wood[hu]ll is Dead of the wounds which He received after He was taken, I wish to have the Troops Designed by your Excellency for this Post Sent forward, that a proper Disposition may be made, I fear that this Important Post will be too Long neglected, it is undoubtedly the Key of the Island and altho mount Washington and its Environs should be Impregnable yet they never Can Secure the Communication to the Eastward and Northward it might be Done here. I have the Honor to be &c.

W. Heath

